DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   TERRENCE ANTONIO TUMBLIN,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2791

                              [March 31, 2022]

   Appeal from order denying rule 3.850 motion in the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Lawrence Mirman,
Judge; L.T. Case No. 562012CF001122B.

  Terrence Antonio Tumblin, Jasper, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.